FILED
                            NOT FOR PUBLICATION                             SEP 01 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10447

               Plaintiff - Appellee,             D.C. No. 4:12-cr-02532-CKJ

 v.
                                                 MEMORANDUM*
OMAR REYNALDO GARCIA-
CHAVEZ,

               Defendant - Appellant.


                     Appeal from the United States District Court
                              for the District of Arizona
                    Fred L. Van Sickle, District Judge, Presiding**

                            Submitted August 25, 2015***

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Omar Reynaldo Garcia-Chavez appeals from the district court’s judgment

and challenges his guilty-plea conviction and 46-month sentence for reentry after

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable Fred L. Van Sickle, Senior United States District
Judge for the Eastern District of Washington, sitting by designation.

      ***    The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
deportation, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386
U.S. 738 (1967), Garcia-Chavez’s counsel has filed a brief stating that there are no

grounds for relief, along with a motion to withdraw as counsel of record. We have

provided Garcia-Chavez the opportunity to file a pro se supplemental brief. No pro

se supplemental brief or answering brief has been filed.

      Garcia-Chavez waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                   13-10447